—Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that he was deprived of his right to compulsory process. County Court did not preclude defendant from calling a witness; it merely precluded one area of inquiry in connection with the testimony of that witness. Thus, there is no factual basis for defendant’s contention. To the extent that defendant contends that the court’s preclusion ruling was erroneous, defendant failed to preserve that contention for our review by objecting to the ruling (see, CPL 470.05 [2]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). We further conclude that the verdict is not against the weight of the evidence. The credibility of the witnesses was for the jury to resolve, and it cannot be said that the jury failed to give the evidence the weight it should be accorded (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from Judgment of Erie County Court, Drury, J. — Assault, 2nd Degree.) Present — Pigott, Jr., P. J., Wisner, Kehoe and Balio, JJ.